DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claims 1, 9 and their associated dependent claims 2-8 and 10-12 recite “an
accumulator, or of a group of accumulators”, however the claims do not consistently refer to them as such, further some dependent claims recite “an accumulator” when it should be the accumulator, such as claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite the limitation "the capacity or resistance" and “the capacity or in the resistance” in line 3 and line 10 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 9 recite the limitation "the state of charge " in line 15 and line 15 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 9 recite the limitation "the variables" in line 19 and line 15 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " a state of charge" in line 17, it is unclear if this is the same state of charge previously introduced or a new state of charge.  
Claim 9 recites the limitation "the depth of discharge" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the ageing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 and 11 recites the limitation "the penultimate measurement time" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-8, 10 and 12 are rejected based on the inherited deficiencies from the claims which they depend. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to include steps I of claim 9 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vian (US 2010/0121587 A1).
In claim 1, Vian discloses a method for determining an ageing function (See Eq1-5) of an accumulator, or of a group of accumulators (Par. 5) the ageing function representing a variation in the capacity or resistance of the accumulator, or of the group of accumulators (See Claim 1, “varying”), as a function of variables representative of the operation of the accumulator (See Eq1-5), the method comprising: a) carrying out a plurality of experimental cycles of charging and discharging at least one test accumulator representative of the accumulator or of the group of accumulators, each cycle being parameterised by accumulator operating parameters that vary as a function of time during the various cycles (Fig.4 and Par. 43 and 51); b) during the charging and discharging cycles, at various measurement times, determining experimental data comprising a value of each variable parameter (Fig.4 and Par. 43 and 51); c) on the basis of the experimental data resulting from b), determining the ageing function (Par. 51); wherein: b) comprises determining the state of charge and a depth-of-discharge value, at various measurement times of a given cycle, the depth of discharge value at each measurement time being determined from a difference between the state of charge at the measurement time and a state of charge at a preceding measurement time (See Eq 1-5, 11-15); in c), the variable parameters comprise at least the state of charge and a depth of discharge, such that, following c), the variables of the ageing function comprise at least the state of charge and the depth of discharge (See Eq 1-5, 11-15, Par. 43).

In claim 2, Vian further discloses a decrease in the capacity of the accumulator, or of the group of accumulators, during a use of the accumulator (See Fig. 6); or an increase in the resistance of the accumulator, or of the group of accumulators, during the use of the accumulator (the examiner notes that per MPEP 2111.04 “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”).

In claim 3, Vian discloses all of claim 2. Vian further discloses wherein the variables of the ageing function comprise, apart from the depth of discharge and the state of charge: temperature and/or charging or discharging current and/or the total charge exchanged by the accumulator (Par. 53-62).

In claim 4, Vian discloses all of claim 3. Vian further discloses wherein the variables of the ageing function are at least the charging or discharging current, the state of charge and the depth of discharge (Par. 53-62).

In claim 5, Vian further discloses wherein c) is implemented by an optimisation algorithm, so as to minimize a deviation between: a capacity or resistance, of the or of each test accumulator (Par. 51), measured at a plurality of measurement times (See Fig. 8); an estimate, determined by applying the ageing function, of the capacity or resistance of the or of each test accumulator at each measurement time (Par. 51).

In claim 6, Vian further discloses wherein the measurement times are classified in chronological order from an initial time, the method further comprising, for each measurement time subsequent to two measurement times following the initial time (Fig. 8, Par. 73): comparing the state of charge at the measurement time with the respective states of charge at the preceding measurement time and the penultimate measurement time (See Eq 11-15); when the comparison comparing indicates that the state of charge varies monotonically, upwards or downwards, between the penultimate measurement time and the measurement time, incrementing the value of the depth of discharge at the measurement time, depending on the value of the comparing depth of discharge at the preceding measurement time (See Fig. 8, Par 41-52, 67); when the comparing does not indicate that the state of charge varies monotonically, upwards or downwards, between the penultimate measurement time and the measurement time, resetting the value of the depth of discharge at the measurement time (Fig. 8, Par. 67-71).

In claim 7, Vian further discloses wherein: a) and b) are implemented using successively different test accumulators (See Fig. 1); each charging/discharging cycle extends between an initial charge, and a final charge, defining a depth of discharge of the cycle (Fig. 7); at least two different test accumulators are subjected to charging cycles defining a different total depth of discharge (Par 42-52).

In claim 8, Vian further discloses wherein at least two different test accumulators are subjected to charging cycles (Fig. 12, Par. 81) the initial charge and the final charge of which are different (Par. 26 and 36).

In claim 9, Vian discloses a method for estimating the ageing (See Eq1-5) of an accumulator (Par. 5), compromising: i) determining a model of use of the accumulator (Par. 32-33), the model of use defining: cycles of charging and discharging the accumulator during a duration of use of the accumulator (Fig.4 and Par. 43 and 51); operating parameters of the accumulator during each cycle (Fig.4 and Par. 43 and 51); ii) segmenting the duration of use into estimation times (Par. 6, 33 and 41); iii) determining operating parameters at each estimation time (Par. 40-43); iv) taking into account an ageing function, the ageing function representing a variation in the capacity or in the resistance of the accumulator as a function of variables (See Claim 1, “varying”); v) successively applying the ageing function at each estimation time so as to estimate a variation in the capacity or in the resistance of the accumulator under the effect of the model of use (See Claim 1, “varying”); wherein: the variables of the ageing function are at least the state of charge and the depth of discharge (See Eq 1-5, 11-15, Par. 43); iii) comprises computing the state of charge and the depth of discharge at each estimation time (See Eq 1-5, 11-15, Par. 43).

In claim 10, Vian further discloses wherein the ageing function is established (See Eq1-5, Par. 5).

In claim 11, Vian further discloses wherein, the estimation times are classified in chronological order from an initial estimation time (See Fig. 8), the method further comprising, at each estimation time subsequent to two estimation times after the initial time (See Fig. 8); comparing the state of charge at the estimation time with the respective states of charge at the preceding estimation time and the penultimate estimation time (See Eq 11-15); when the comparison comparing indicates that the state of charge varies monotonically, upwards or downwards, between the penultimate estimation time and the estimation time, incrementing the value of the depth of discharge at the estimation time, depending on the value of the depth of discharge at the preceding estimation time (See Fig. 8, Par 41-52, 67); when the comparing does not indicate that the state of charge varied monotonically, upwards or downwards, between the penultimate estimation time and the estimation time, resetting the value of the depth of charge at the estimation time (Fig. 8, Par. 67-71).

In claim 12, Vian further discloses a device for modelling the ageing of an accumulator (), the device comprising a processing unit (Fig. 2, 158) configured to: take into account a model of use of the accumulator, the model of use defining (Par. 32-33): cycles of charging and discharging the accumulator during a duration of use of the accumulator (See Fig. 8); operating parameters of the accumulator during each cycle (Fig.4 and Par. 43 and 51); implement steps ii) to v) of a method according to Claim 9 (see claim 8 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5659240 A1 Intelligent battery charger for electric drive system batteries, US 20050017684 A1 System and method for battery charging, and US 8332342 B1 Model-based prognostics for batteries which estimates useful life and uses a probability density function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865     


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
09/28/2022